DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (2012/0125656) in view of Stonikas et al. (2003/0066676).
  	Wei et al. discloses a carbon nanotube strand wire (20) in which a plurality of carbon nanotube wires (210 same as 110) each comprising a plurality of bundled carbon nanotube aggregates (1121) configured of a plurality of carbon nanotubes, 
 	Wei et al. discloses a number of twists of each of the carbon nanotube wires t1 being greater than 0 (Fig. 2).  Wei et al. does not disclose the carbon nanotube wires in the strand wire (20) being twisted together such that a number of twists of the strand wire t2 being less 2500 T/m or less than 500 T/m (re claims 1, 2, 5, 6, and 8).
 	Stonikas et al. discloses a strand wire comprising a plurality of wires (10a-10c) which are twisted together, and the number of twists of the strand wire is less than 500 T/m ([0038], 5 T/in to 40 T/in. = 197 T/m to 1575 T/m).  It would have been obvious to one skilled in the art to twist the carbon nanotube wires (210) in the strand wire (20) of Wei et al. together as taught by Stonikas et al. to increase the strand wire flexibility.  It would have been obvious to one skilled in the art to provide the modified strand wire of Wei et al. with more than 1000 T/m as taught by Stonikas et al. to meet the specific use of the resulting strand wire since the higher number of twists, the tighter strand wire.
.

5.	Claims 3, 4, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. in view of Stonikas et al. as applied to claim 1 above, and further in view of Jones, Jr. (2195592).
  	Wei et al., as modified, discloses the invention substantially as claimed including the number of twists of each of the carbon nanotube wires being greater than 0 and less than 2500 T/m and the number of twists of the strand wire being less than 500 T/m or less than 2500 T/m, see the above rejection (re claims 3, 4, 7, 9, and 10).
 	Wei et al., as modified, does not disclose a twist direction of each of the carbon nanotube wires being one of S and Z directions and a twist direction of the strand wire being the other of S and Z directions (re claims 3, 4, 7, 9, and 10).
 	Jones, Jr. discloses a strand wire (rope) comprising a plurality of wires (strands), wherein each of the wires has an S twist direction (right), and the strand wire (rope) has a Z twist direction (left).  
.

6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. in view of Stonikas et al. as applied to claim 1 above, and further in view of Chuang et al. (9322131).
 	Wei et al., as modified, discloses the invention substantially as claimed including an equivalent circle diameter of each of the carbon nanotube wires (110 or 210) being between 0.01 mm and 30 mm (Wei, [0017], diameter of wire 111 = 20 µm; diameter of wire 1121 = 15 µm => diameter of wire 110 or 210 = 20 +15 +15 = 50 µm = 0.05 mm).  
	Wei et al., as modified, does not disclose an equivalent circle diameter of the strand wire being between 0.1 mm and 60 mm.
 	Chuang et al. discloses a strand wire (Fig. 2) having an equivalent circle diameter (279) between 0.1 mm and 60 mm (col. 7, lines 20-25).  It would have been obvious to one skilled in the art to modify the strand wire of Wei et al. to have the diameter taught by Chuang et al. to meet the specific use of the resulting wire.

Response to Arguments
7.	Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.  Terminal Disclaimer filed on 11/04/2020 is proper and has been recorded.
 
Conclusion
8	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

					Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847